Citation Nr: 0830801	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-01 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus. 

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for a left shoulder 
condition, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for headaches, to 
include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for an eye condition, 
to include as secondary to service-connected diabetes 
mellitus.

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.
7.  Entitlement to service connection for temporomandibular 
joint disease and tooth problems, to include as secondary to 
service-connected diabetes mellitus.

8.  Entitlement to service connection for high cholesterol. 


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision, which denied 
claims for service connection for peripheral vascular 
disease, tinnitus, a left shoulder condition, headaches, an 
eye condition, hypertension, temporomandibular joint disease 
and tooth problems, and high cholesterol.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for the 
aforementioned disabilities.  On his December 2005 VA Form 9 
Appeal, he indicated that he would like a hearing before the 
Board.  The veteran was scheduled for a Travel Board hearing 
at the Hartford, Connecticut RO on July 23, 2008.  The 
veteran's representative submitted a statement, dated in July 
2008, indicating that the veteran would be unable to attend 
his scheduled hearing, due to health difficulties.  The 
veteran's representative requested that the veteran be 
rescheduled for a video conference hearing, and the motion to 
reschedule the hearing was granted in August 2008.  
Therefore, these issues must be remanded in order to afford 
the veteran a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing at his local 
regional office.  Provide him and his 
representative reasonable advance 
notice of the date, time, and location 
of the hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).




